Continuation Sheet
Continuation of 3.  The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
They raise issues that would require further consideration and/or search that could not be completed in time allotted under AFCP 2.0; they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal; and they present additional claims without cancelling a corresponding number of finally rejected claims.

Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The proposed amendments to the claims raise new 35 U.S.C. §112(b) and §112(d) issues in the dependent claims.  Additionally, the basis of applicant's arguments are based on the non-entered amendments to the claims, and fail to address the grounds of rejection previously made of record in the final office action mailed 16 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781